Citation Nr: 0003417	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  95-09 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran's appeal of the RO decision in July 1993, 
denying entitlement to reimbursement for expenses arising 
from an unauthorized non-VA hospitalization from April 21 to 
April 24, 1993, was timely.
 

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  This appeal 
arises from a July 1993 decision letter issued by the 
Columbus, Ohio VA Outpatient Clinic (VAOPC), which denied the 
veteran's initial claim of entitlement to reimbursement for 
expenses arising from an unauthorized non-VA hospitalization 
(at the Ohio State University in Columbus) from April 21 to 
April 24, 1993.


REMAND

The record reflects that the veteran did not indicate 
disagreement with the July 1993 decision letter until March 
1995, more than one year following the issuance of the July 
1993 letter.  In an undated VA Certification of Appeal form, 
the RO noted that the process on the veteran's appeal was 
completed even though he "filed" after the end of the 
statutory one-year period.  Also, the RO restated that it had 
certified the appeal, even though the date of appeal was 
beyond the statutory limitation, in an April 1999 letter to 
the veteran's congresswoman. 

An appeal consists of a timely Notice of Disagreement (NOD) 
and, after issuance of a Statement of the Case (SOC), the 
filing of a Substantive Appeal.  In this case, an NOD to the 
July 1993 RO decision was not received in a timely manner.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. §§ 20.200, 
20.201, 20.302(a) (1999).

The matter of whether an appeal has been perfected in a 
timely matter is a separately appealable issue, requiring 
formal RO determination and notification.  If the 
determination is contested and an appeal is initiated by the 
filing of a Notice of Disagreement (NOD), an SOC must be 
issued by the RO.  The appeal may then be perfected by the 
filing of a Substantive Appeal.

Under 38 C.F.R. § 19.34 (1998) "[w]hether [an NOD] or 
Substantive Appeal has been filed on time is an appealable 
issue [and if such an RO (not Board) determination is 
protested] with respect to timely filing of the [NOD] or 
Substantive Appeal, the claimant will be furnished [an 
SOC]."

"The Board's obligation to assess its own jurisdiction 
cannot come at the expense of the procedural rights [of a 
claimant] who has had not opportunity to present evidence or 
argument on that jurisdictional issue."  Marsh v. West, 11 
Vet. App. 468, 471 (1998) (where the Board sua sponte 
determined that an NOD had not been filed in a timely manner) 
(citing Sutton v. Brown, 9 Vet. App. 553 (1996) and Bernard 
v. Brown, 4 Vet. App. 384 (1993)).

Accordingly, the matter of whether a timely NOD was filed is 
referred to the RO and the RO should specifically adjudicate 
this matter.  The appellant is hereby is informed that, if he 
desires to appeal such RO determination as to the timeliness 
of the prior appeal, an appeal as to that issue must be 
initiated, after formal RO adjudication and notification of 
the appellant, by the timely filing of an NOD.  After the 
issuance of an SOC, the veteran then must perfect the appeal 
of the timelines issue by the timely filing of a Substantive 
Appeal.

The Board also notes that the veteran requested a VA Travel 
Board hearing in his April 1995 Substantive Appeal and was 
afforded a Field Facility Hearing in June 1995, during which 
he reportedly presented "new evidence," and an undated VA 
Certification of Appeal form indicates that he had a hearing 
and that a transcript of that hearing was contained in the 
claims file.  However, the claims file contains no transcript 
or other evidence arising from the June 1995 Field Facility 
Hearing, and there is no indication from the claims file that 
the veteran has been afforded a VA Travel Board hearing to 
date.  Even if the RO determines that the veteran's appeal of 
the RO decision in July 1993, denying entitlement to 
reimbursement for expenses arising from an unauthorized non-
VA hospitalization from April 21 to April 24, 1993, was not 
timely, the veteran is entitled to a Travel Board hearing to 
address the issue of timelines.

The Board also notes that the claims file does not include 
records of the veteran's hospitalization at Ohio State 
University in April 1993.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1993).
 
In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should adjudicate the claim of 
whether the veteran submitted a timely 
Notice of Disagreement with the July 1993 
RO decision denying reimbursement for 
expenses arising from an unauthorized 
non-VA hospitalization from April 21 to 
April 24, 1993.
If the determination of this claim is 
adverse to the veteran, the appellant is 
hereby is informed that, if he desires to 
appeal such RO determination as to the 
timeliness of the prior appeal, an appeal 
as to that issue must be initiated, after 
formal RO adjudication and notification 
of the appellant, by the timely filing of 
an NOD.  After the issuance of an SOC, 
which includes the law and regulations 
pertaining to the timelines of an appeal, 
the veteran then must perfect the appeal 
of the timelines issue by the timely 
filing of a Substantive Appeal. 

2.  If the veteran still desires a VA 
Travel Board hearing, the RO should 
schedule him for such a hearing as soon 
as it is practically possible.  

3.  If, and only if, it is determined 
that the veteran did file a timely NOD to 
the July 1993 RO decision, the RO must 
obtain (a) any evidence arising from the 
veteran's June 1995 Field Facility 
Hearing, including, if available, a 
transcript of his testimony, and (b) 
records of the veteran's April 1993 
hospitalization at Ohio State University 
in Columbus.

The purpose of this remand is to comply with the VA's due 
process requirements, and the Board intimates no opinion, 
either factual or legal, as to the ultimate outcome warranted 
in this case.  




The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


